Case 1:19-cv-06783-WFK-SJB Document 9 Filed 03/13/20 Page 1 of 1 PageID #: 41




                                                                                                           ~
  SHAKED LAW GRO UP, P.C.
  14 Harwood Court, Suite 4 15                                                  F~lED
                                                                             i~J CL. ERl<'S,OFFICE
  Scarsdale, NY I 0583                                            I   'C,   o,s f RI CT COURT E.D.N.Y.
  Te l: (9 17) 373-9 128
  Ema il: ShakedLawGroup@gma il.com                                            MAR 13 2020
  Attorneys/or Plaintiff                                                                           *
                                                                  Gf-~OOKLYN OFFICE
  UN ITED STATES DISTR ICT COURT
  EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------X
   KAHLIMAH JONES, Individually and as the
   representative of a class of similarly situated persons,
                                                                              Case No. I : l 9-cv-6783 -WFK-SJB
                                             Plaintiff,

                             - against -

   TRUSTED MED IA BRANDS, INC. and
   RDA ENTHUSIAST BRANDS, LLC
   d/b/a Tasteofhome.com,

                                             Defendants.
   -----------------------------------------------------------X

                                NOTICE OF VOLUNTARY DISMISSAL

                   Kahli mah Jones, by her attorneys, Shaked Law Group, P.C., and pursuant to

  FRCP 4 1(a)( I )(A)(i) hereby provides notice of vo luntary dismissal, with prejudice and without

  costs, of the above-referenced matter against Trusted Media Brands, Inc. and RDA Enthusiast

  Brands,, LLC. No Answer has been filed in this case.

  Dated: Scarsdale, New York
         March I I , 2020
                                                          SHAKED LAW GOUP, P.C.
                                                          Attorneys for Plaintiff

                                                       By: ls/Dan Shaked
                                                          Dan Shaked (DS-3331)
                                                               ·wood Court, Su ite 4 15
                                                                ale, NY I 0583
                                                                      73-9 128
            The apg · ion is                                           ed LawGrou Gmail.com
            SO ORDERED .....r"....   ~~~~=-_::;               £----....

                          s/WFK                                                       - - --
             Jlliam F. Kuntz, II, U.S.D.J,
            Dated : ~ _,,L_ 1 ,).. ;;J.-P . . l - ;:;
                   Brooklyn, NewYork
